                         Case 19-11466-MFW          Doc 2131        Filed 03/02/21        Page 1 of 3




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

In re:                                                          )   Chapter 11
                                                                )
CENTER CITY HEALTHCARE, LLC d/b/a                               )   Case No. 19-11466 (MFW)
HAHNEMANN UNIVERSITY HOSPITAL, et                               )
al.,1                                                           )   Jointly Administered
                                                                )
                                      Debtors.                  )   Related to Docket Nos. 2045 and 2086
                                                                )

                     CERTIFICATION OF COUNSEL SUBMITTING SUPPLEMENTAL
                    ORDER SUSTAINING DEBTORS’ FOURTH OMNIBUS OBJECTION
                      TO CLAIMS (SUBSTANTIVE) PURSUANT TO SECTIONS 502(b)
                         AND 503 OF THE BANKRUPTCY CODE, BANKRUPTCY
                      RULES 3001, 3003, AND 3007, AND LOCAL RULE 3007-1 AS TO
                          CLAIMS OF RADIATION ONCOLOGISTS, PA ONLY

              The undersigned counsel to the above-captioned debtors and debtors-in-possession

  (collectively, the “Debtors”) hereby certifies that:

              1.           On January 22, 2021, the Debtors’ Fourth Omnibus Objection to Claims

  (Substantive) Pursuant to Sections 502(b) and 503 of the Bankruptcy Code, Bankruptcy Rules

  3001, 3003, and 3007, and Local Rule 3007-1 [D.I. 2045] (the “Objection”)2 was filed with the

  Court, by which the Debtors sought entry of the proposed order attached thereto (the “Proposed

  Order”) (a) disallowing certain claims for which the Debtors’ books and records reflect no

  liability; (b) modifying the priority status of certain claims; (c) modifying both the priority status

  and amount of certain claims; and (d) modifying the amount of certain claims.

  1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
              Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
              PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
              Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
              Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
              (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
              216 North Broad Street, 4th Floor, Philadelphia, Pennsylvania 19102.
  2
              Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Objection.



  38103018.3.docx   03/02/2021
                       Case 19-11466-MFW             Doc 2131       Filed 03/02/21        Page 2 of 3




             2.              Pursuant to the notice of the Objection [D.I. 2045], the deadline to respond to the

Objection was February 5, 2021 at 4:00 p.m. (the “Objection Deadline”).

             3.              Prior to the Objection Deadline, the Debtors received an informal response to the

Objection from Radiation Oncologists (“Radiation Oncologists”). In addition, the Debtors

received an informal response to the Objection from Harvard Cardiovascular, Inc. (“HCI”).

Other than these responses, no formal objections or responses were served upon the undersigned

counsel or entered on the Court’s docket.

             4.              On February 11, 2021, the Debtors filed a Certification of Counsel Submitting

Order Sustaining Debtors’ Fourth Omnibus Objection to Claims (Substantive) Pursuant to

Sections 502(b) and 503 of the Bankruptcy Code, Bankruptcy Rules 3001, 3003, and 3007, and

Local Rule 3007-1 [D.I. 2086] (the “Certification of Counsel”), which submitted to the Court a

proposed order resolving all claims subject to the Objection, other than the claims filed by

Radiation Oncologists and HCI.

             5.              Since the filing of the Certification of Counsel, the Debtors have resolved the

issues raised by Radiation Oncologists,3 as reflected in the proposed order attached hereto as

Exhibit A (the “Proposed Order”). The Debtors have confirmed that the relief requested in the

Proposed Order is acceptable to Radiation Oncologists.

             6.              The Debtors respectfully request that the Court sign the Proposed Order and direct

that it be docketed, without further notice or hearing.




3
             The Debtors and Harvard Cardiovascular, Inc. are still working to resolve the issues raised with regard to
             the Objection.



                                                              2
38103018.3.docx 03/02/2021
                       Case 19-11466-MFW              Doc 2131     Filed 03/02/21     Page 3 of 3




             7.              Of course, we are available to discuss this matter at the Court’s convenience.



Dated: March 2, 2021                                           SAUL EWING ARNSTEIN & LEHR LLP

                                                               /s/ Monique B. DiSabatino
                                                               Mark Minuti (DE Bar No. 2659)
                                                               Monique B. DiSabatino (DE Bar No. 6027)
                                                               1201 N. Market Street, Suite 2300
                                                               P.O. Box 1266
                                                               Wilmington, DE 19899
                                                               Telephone: (302) 421-6800
                                                               mark.minuti@saul.com
                                                               monique.disabatino@saul.com

                                                                   -and-

                                                               Jeffrey C. Hampton
                                                               Adam H. Isenberg
                                                               Melissa A. Martinez
                                                               Centre Square West
                                                               1500 Market Street, 38th Floor
                                                               Philadelphia, PA 19102
                                                               Telephone: (215) 972-7777
                                                               jeffrey.hampton@saul.com
                                                               adam.isenberg@saul.com
                                                               melissa.martinez@saul.com

                                                               Counsel for Debtors and Debtors in Possession




                                                              3
38103018.3.docx 03/02/2021
